Case 2:20-cv-05337-DMG-SK Document 27 Filed 11/02/20 Page 1 of 11 Page ID #:1191




                                    UNITED STATES DISTRICT COURT
                                   CENTRAL DISTRICT OF CALIFORNIA
                                      CIVIL MINUTES—GENERAL

  Case No.        CV 20-5337-DMG (SKx)                                             Date       November 2, 2020

  Title Jose Bermejo v. Lab’y. Corp. of America                                                   Page     1 of 11

  Present: The Honorable           DOLLY M. GEE, UNITED STATES DISTRICT JUDGE

                   KANE TIEN                                                      NOT REPORTED
                   Deputy Clerk                                                    Court Reporter

     Attorneys Present for Plaintiff(s)                                  Attorneys Present for Defendant(s)
              None Present                                                         None Present

  Proceedings: IN CHAMBERS—ORDER RE PLAINTIFF JOSE BERMEJO’S MOTION
               TO REMAND [11]

                                             I.
                            FACTUAL AND PROCEDURAL BACKGROUND

          On May 14, 2020, Plaintiff Jose Bermejo filed a Class Action Complaint in Los Angeles
  County Superior Court against Defendant Laboratory Corporation of America (“LabCorp”),
  alleging the following state-law causes of action: (1) failure to pay all wages; (2) failure to keep
  accurate payroll records; (3) failure to pay wages upon ending employment; and (4) unfair
  competition under California Business and Professions Code § 17200 et seq. [Doc. # 1-2].

          On June 3, 2020, Plaintiff filed his First Amended Complaint (“FAC”) in state court,
  adding the following causes of action: (5) failure to provide meal periods; (6) failure to provide
  rest periods; and (7) failure to indemnify for expenditures. See Joint Notice of Lodging, Ex. A
  [Doc. # 9-1.] On June 15, 2020, Defendant removed the action to this Court on the basis of the
  original Complaint, asserting jurisdiction under the Class Action Fairness Act of 2005
  (“CAFA”). Notice of Removal at 1–2 [Doc. #1].1 On July 10, 2020, the parties jointly requested
  that the FAC be the operative complaint in this action. [Doc. # 9.] After securing the Court’s
  approval, Plaintiff filed the FAC on July 20. [Doc. # 16].

         Plaintiff brings this action on behalf of the following proposed class: “all non-exempt
  employees, employed or formerly employed by, Defendant [LabCorp] in the positions of service
  rep-carrier, and related positions in the State of California from February 25, 2016, until
  judgment in this matter.” FAC at ¶ 1.

        On July 15, 2020, Plaintiff moved to remand the action to state court on the basis that
  Defendant failed to: (1) timely file the notice of removal; (2) establish diversity of the parties;

          1
              All page references herein are to page numbers inserted by the CM/ECF system.

  CV-90                                    CIVIL MINUTES—GENERAL                          Initials of Deputy Clerk KT
Case 2:20-cv-05337-DMG-SK Document 27 Filed 11/02/20 Page 2 of 11 Page ID #:1192




                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA
                                CIVIL MINUTES—GENERAL

  Case No.    CV 20-5337-DMG (SKx)                                      Date     November 2, 2020

  Title Jose Bermejo v. Lab’y. Corp. of America                                        Page     2 of 11

  and (3) demonstrate the aggregate amount in controversy exceeds the jurisdictional minimum.
  Motion to Remand (“MTR”) [Doc. # 11]. The MTR is now fully briefed. Opp. [Doc. # 23];
  Reply [Doc. # 25].

          For the reasons set forth below, the MTR is DENIED.

                                               II.
                                        LEGAL STANDARD

          CAFA affords district courts jurisdiction “over class actions in which the class members
  number at least 100, at least one plaintiff is diverse in citizenship from any defendant, and the
  aggregate amount in controversy exceeds $5 million, exclusive of interest and costs.” Ibarra v.
  Manheim Invs., Inc., 775 F.3d 1193, 1195 (9th Cir. 2015) (citing 28 U.S.C. § 1332(d)). Pursuant
  to 28 U.S.C. section 1441(a), an action may be removed from a state court to a federal district
  court if the latter would have had “original jurisdiction” over the action had it been filed in that
  court. Generally, courts determine whether an action is removable based on the complaint as it
  existed at the time of removal. 28 U.S.C. § 1332(d)(7); Doyle v. OneWest Bank, 764 F.3d 1097,
  1098 (9th Cir. 2014).

           If a complaint does not specify a particular amount of damages and the plaintiff
  challenges jurisdiction after removal, the removing defendant bears the burden of establishing by
  a preponderance of the evidence that the amount in controversy exceeds the jurisdictional
  threshold. Id. at 1197 (“Under the preponderance of the evidence standard, if the evidence
  submitted by both sides is balanced, in equipoise, the scales tip against federal-court
  jurisdiction.”); Gaus v. Miles, Inc., 980 F.2d 564, 566-67 (9th Cir. 1992) (“If it is unclear what
  amount of damages the plaintiff has sought ... then the defendant bears the burden of actually
  proving the facts to support jurisdiction, including the jurisdictional amount.”). In such cases, a
  district court “may ‘require parties to submit summary-judgment-type evidence relevant to the
  amount in controversy at the time of removal.’” Singer v. State Farm Mut. Auto. Ins. Co., 116
  F.3d 373, 377 (9th Cir. 1997) (quoting Allen v. R & H Oil & Gas Co., 63 F.3d 1326, 1335–36
  (5th Cir. 1995)). “[R]emoval ‘cannot be based simply upon conclusory allegations where the
  [complaint] is silent’” as to the amount of damages. Id. (quoting Allen, 63 F.3d at 1335).
  Further, “a defendant cannot establish removal jurisdiction by mere speculation and conjecture,
  with unreasonable assumptions.” See Ibarra, 775 F.3d at 1197.




  CV-90                              CIVIL MINUTES—GENERAL                     Initials of Deputy Clerk KT
Case 2:20-cv-05337-DMG-SK Document 27 Filed 11/02/20 Page 3 of 11 Page ID #:1193




                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA
                                     CIVIL MINUTES—GENERAL

  Case No.      CV 20-5337-DMG (SKx)                                               Date     November 2, 2020

  Title Jose Bermejo v. Lab’y. Corp. of America                                                   Page     3 of 11

                                                      III.
                                                  DISCUSSION

          Plaintiff argues that remand is appropriate because (1) Defendant’s removal was untimely
  in that Defendant based its removal on Plaintiff’s original Complaint instead of the FAC; (2) the
  parties are not adequately diverse for the purposes of CAFA jurisdiction; and (3) Defendant does
  not prove by a preponderance of the evidence that the amount in controversy exceeds the $5
  million jurisdictional threshold for CAFA. MTR at 2.

  A.      Timeliness

          A defendant must file a notice of removal within 30 days after receipt of the first pleading
  in the state action, through service or otherwise, that sets forth a removable claim. Proctor v.
  Vishay Intertechnology Inc., 584 F.3d 1208, 1223 (9th Cir. 2009) (citing 28 U.S.C § 1446(b)).

          Defendant removed the action on June 15, 2020 based on the original Complaint.
  Plaintiff argues that the FAC superseded the original Complaint such that it should be treated as
  the operative pleading for purposes of section 1446(b), and so Defendant’s failure to remove the
  FAC within 30 days of its filing makes the removal untimely. MTR at 11.

          The removal statute provides that an amended pleading triggers the 30-day clock only
  “[i]f the case stated by the initial pleading is not removable[.]” 28 U.S.C. § 1446(b) (emphasis
  added). In this case, Plaintiff’s allegations regarding the number of putative class members,
  diversity, and amount in controversy remained largely the same in both the Complaint and the
  FAC.2 Accordingly, the CAFA elements were evident in the Complaint such that the FAC did
  not restart the removal clock. See Sandpiper Management, LLC v. J.P. Morgan Chase & Co.,
  No. 10-CV-1802, 2010 WL 4055567, at *2 (S.D. Cal. Oct. 15, 2010) (“Here, the basis for
  removal, Plaintiff's civil RICO claims, was evident in the original Complaint. Accordingly, the
  First Amended Complaint did not restart the removal clock.”). Defendant’s removal of the
  original Complaint was therefore proper and timely.




           2
             Although the FAC added causes of action for failures to provide meal and rest periods, the original
  Complaint contained similar factual allegations, even though they were not asserted as independent claims. See
  Compl. at ¶ 36 (“Defendant refused and/or failed to promptly compensate Plaintiff and Plaintiff Class wages owed
  as a result of their failure to provide meal and/or rest periods.”). Thus, Defendant was on notice of its potential
  exposure for these alleged violations upon the filing of the original Complaint.

  CV-90                                   CIVIL MINUTES—GENERAL                           Initials of Deputy Clerk KT
Case 2:20-cv-05337-DMG-SK Document 27 Filed 11/02/20 Page 4 of 11 Page ID #:1194




                                    UNITED STATES DISTRICT COURT
                                   CENTRAL DISTRICT OF CALIFORNIA
                                      CIVIL MINUTES—GENERAL

  Case No.       CV 20-5337-DMG (SKx)                                                 Date     November 2, 2020

  Title Jose Bermejo v. Lab’y. Corp. of America                                                      Page     4 of 11


  B.       Diversity of Citizenship

          Plaintiff claims that the Doe defendants alleged in the FAC are pled with sufficient
  specificity as citizens of California to defeat diversity. MTR at 10. This argument misconstrues
  the type of diversity required in this action. “[U]nder CAFA, complete diversity is not required;
  ‘minimal diversity’ suffices.” Bridewell-Sledge v. Blue Cross of California, 798 F.3d 923, 928
  (9th Cir. 2015) (quoting Serrano v. 180 Connect, Inc., 478 F.3d 1018, 1021 (9th Cir. 2007)).
  Section 1332(d) requires at least one member of a class of plaintiffs to be a citizen of a state
  different from any defendant. See State Farm Fire & Casualty Co. v. Tashire, 386 U.S. 523,
  530–531 (1967). Here, Plaintiff is a citizen of California, and Defendant is a citizen of
  Delaware, its place of incorporation, and North Carolina, its principal place of business.3 Rejali
  Decl., ¶¶ 3–4, Ex. 1 [Doc. # 23-3]. Even if the Doe defendants are citizens of California, the
  case has minimal diversity because Plaintiff and Defendant are citizens of different states.

  C.       Amount in Controversy

          Defendant claims that the amount in controversy is between $6,608,722.83 and
  $14,060,614.02, including attorneys’ fees. Opp. at 28. Plaintiff argues that Defendant (1) failed
  to prove its assertions regarding the amount in controversy by a preponderance of the evidence,
  and (2) improperly assumed a 100% violation rate in its calculations.

         Defendant was not required to submit proof in its Notice of Removal that the aggregate
  amount in controversy is at least $5 million. Arias v. Residence Inn, 936 F.3d 920, 925 (9th Cir.
  2019) ( “a notice of removal ‘need not contain evidentiary submissions’”). Once its amount in
  controversy estimate is challenged, however, Defendant is required to support its assertions with
  competent evidence. See Hertz Corp. v. Friend, 559 U.S. 77, 96–97 (2010) (citations omitted).

          The Ninth Circuit has held the defendant’s proper burden of proof to establish the amount
  in controversy requirement is the preponderance of the evidence standard. Rodriguez v. AT & T
  Mobility Services LLC, 728 F.3d 975, 977 (9th Cir. 2013). This standard requires a defendant to
  “provide evidence establishing that it is ‘more likely than not’ that the amount in controversy
  exceeds [the jurisdictional threshold].” Sanchez v. Monumental Life Ins. Co., 102 F.3d 398, 404


           3
             Plaintiff contends that Defendant “conducts substantial business in California, operates multiple facilities
  throughout the State of California and all the events that the Complaint alleges occurred in the State of California,”
  MTR at 8, but this does not sufficiently establish that Defendant’s “nerve center” is in California. See Hertz Corp.
  v. Friend, 559 U.S. 77, 93 (2010).

  CV-90                                     CIVIL MINUTES—GENERAL                            Initials of Deputy Clerk KT
Case 2:20-cv-05337-DMG-SK Document 27 Filed 11/02/20 Page 5 of 11 Page ID #:1195




                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA
                                 CIVIL MINUTES—GENERAL

  Case No.       CV 20-5337-DMG (SKx)                                  Date     November 2, 2020

  Title Jose Bermejo v. Lab’y. Corp. of America                                       Page     5 of 11

  (9th Cir. 1996). Defendant, therefore, bears the burden to demonstrate it is more likely than not
  that the amount in controversy exceeds $5 million.

                  1.     Defendant’s employee data is supported by the evidence.

         A removing defendant “is permitted to rely on a chain of reasoning that includes
  assumptions” to establish the CAFA amount in controversy so long as such assumptions are
  “reasonable.” Arias, 936 F.3d at 926–927. Assumptions are reasonable when they are founded
  upon the complaint’s allegations and have “some reasonable ground underlying them.” Id.

         Plaintiff argues that the declarations of Joseph Martin and Saman Rejali, which
  Defendant provides to support its amount in controversy calculations, are insufficient because
  they do not set forth “summary judgment like evidence.” Reply at 9–11.

         Attached to the Martin Declaration are over 660 pages of data reports and spreadsheets.
  These documents include:

                 A spreadsheet of Employee ID numbers and start dates for employees who held
                  specific positions Defendant found to correspond to the class description in
                  California from April 20, 2016 through June 15, 2020;
                 Six reports containing job data for LabCorp non-exempt, hourly employees who
                  held the same positions in California from April 20, 2016 through June 15, 2020;
                  and
                 Ten reports containing the average daily worked hours for LabCorp non-exempt,
                  hourly employees who held the same positions in California from April 20, 2016
                  through June 15, 2020.

  Martin Decl. at ¶¶ 4–6, Ex. A–C. Martin, an HR analyst for Defendant, used a business
  intelligence program to extract HR data from Defendant’s timekeeping system to obtain the
  average daily hours worked by non-exempt employees. Id. at ¶ 6. Rejali, Defendant’s counsel,
  then used the data prepared by Martin to obtain the total number of putative class members, the
  number of terminated putative class members, the average hourly rate per year, and the total
  number of days worked. Rejali Decl. at ¶¶ 5–12.

          Plaintiff argues that Defendant’s calculation of the number of total days worked is
  incorrect because Defendant failed to remove the hours worked by part-time employees—who
  are not part of the putative class—from its analysis of the total daily hours worked. Reply at 6.
  Rejali explains, however, that he ran a computer script and used Martin’s job data spreadsheets

  CV-90                              CIVIL MINUTES—GENERAL                    Initials of Deputy Clerk KT
Case 2:20-cv-05337-DMG-SK Document 27 Filed 11/02/20 Page 6 of 11 Page ID #:1196




                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA
                                     CIVIL MINUTES—GENERAL

  Case No.       CV 20-5337-DMG (SKx)                                               Date     November 2, 2020

  Title Jose Bermejo v. Lab’y. Corp. of America                                                     Page     6 of 11

  to eliminate data for employees who are not putative class members from the Average Daily
  Hours Worked Data. Rejali Decl. ¶ 12. The spreadsheets only include data for full-time
  employees, as reflected in the column labeled “FULL_PART_TIME.” Martin Decl., Ex. B.
  Therefore, Defendant properly made its estimates based on the average daily hours worked by
  putative class members instead of all employees. Cf. Herrera v. Carmax Auto Superstores
  California, LLC, No. 14-CV-776, 2014 WL 12586254, at *1 (C.D. Cal. June 12, 2014) (“[I]t is
  improper for a removing defendant to make estimates based on the average wage of all
  employees, rather than the average wage of putative class members.”).

          Although Plaintiff argues that Defendant’s access to the records would have allowed it to
  determine the amount in controversy precisely, instead of providing basic calculations of
  estimates, Reply at 10, Defendant is not obligated to prove Plaintiff’s case at any stage. See
  Korn v. Polo Ralph Lauren Corp., 536 F. Supp. 2d 1199, 1204–1205 (E.D. Cal. 2008) (a
  removing defendant is not obligated to “research, state, and prove the plaintiff’s claims for
  damages.”). Courts in this district routinely accept similar declarations from human resource
  professionals providing general payroll statistics as credible evidence establishing the
  jurisdictional threshold. See Alvarez v. Office Depot, Inc., No. CV 17-7220-PSG (AFMx), 2017
  WL 5952181, at *2 (C.D. Cal. Nov. 30, 2017) (collecting cases).4 Therefore, the Court finds that
  Defendant’s estimates are reasonably based on sufficient underlying data.

                   2.       Defendant’s assumed violation rates are reasonable.

         Plaintiff argues that Defendant’s calculations use an inappropriate 100% violation rate or
  otherwise assume an unreasonably high rate of violations. Reply at 5.

          Courts have allowed a removing defendant who has produced summary-judgment-type
  evidence about facts within its knowledge “to make reasonable, conservative estimates about the
  frequency of the alleged violations based on the language used in the complaint.” Herrera, 2014
  WL 12586254, at *2 (citations omitted). The Court discusses whether the assumed violation rate
  is reasonable for each claim in turn.



          4
            Plaintiff compares the Martin and Rejali declarations to those in Davis v. Barney’s, Inc., No. 18-CV-6627,
  2018 WL 4940801 (C.D. Cal. Oct. 11, 2018), and Garcia v. Wal-Mart Stores Inc., 207 F. Supp. 3d 1114, 1122 (C.D.
  Cal. 2016), which the respective courts found to be insufficient. But in Davis, the declaration failed to include any
  information about the method used to arrive at the estimates, and did not attach a single business record or
  supporting document. 2018 WL 4940801, at *2. Similarly, in Garcia the five-page declaration contained only
  conclusory statements with approximate numbers and failed to submit the records reviewed to obtain the numbers.
  207 F. Supp. 3d at 1122. Defendant’s evidence here is far more robust.

  CV-90                                    CIVIL MINUTES—GENERAL                           Initials of Deputy Clerk KT
Case 2:20-cv-05337-DMG-SK Document 27 Filed 11/02/20 Page 7 of 11 Page ID #:1197




                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA
                                CIVIL MINUTES—GENERAL

  Case No.      CV 20-5337-DMG (SKx)                                   Date     November 2, 2020

  Title Jose Bermejo v. Lab’y. Corp. of America                                       Page     7 of 11

  Unpaid Overtime

         Plaintiff alleges Defendant (1) “consistently” and “willfully” refused to pay Plaintiff and
  putative class members for “all hours worked, including, both regular and overtime” and (2)
  engaged in a “policy and practice” of not paying for hours worked in excess of eight hours in a
  day and/or in excess of forty hours in a week. FAC ¶¶ 4, 28.

         Defendant relied on Plaintiff’s use of the “policy and practice” language, as well as
  examples from several other recent district court cases, to assume a 20% to 40% violation rate.
  Opp. at 23 (citing Andrade v. Beacon Sales Acquisition, Inc., 2019 WL 4855997, at *3 (C.D.
  Cal. Oct. 1, 2019); Salazar v. PODS Enterprises, LLC, 2019 WL 2023726, at *3–4 (C.D. Cal.
  May 8, 2019); Kastler v. Oh My Green, Inc., 2019 WL 5536198, at *4 (N.D. Cal. Oct. 25, 2019);
  Arreola v. Finish Line, 2014 WL 6982571, at *4 (N.D. Cal. Dec. 9, 2014)). Defendant’s
  overtime claim calculations are as follows:

          20% Violation Rate
          2016-2017: 14,357 days worked x $26.09/day x 20% violation rate = $74,927.43
          2017-2018: 103,166 days worked x $26.72/day x 20% violation rate = $551,360.51
          2018-2019: 83,896 days worked x $27.41/day x 20% violation rate = $459,886.07
          2019-2020: 95,982 days worked x $28.11/day x 20% violation rate = $539,693.17
                                                                   Total = $1,625,867.17

          40% Violation Rate
          2016-2017: 14,357 days worked x $26.09/day x 40% violation rate = $149,854.85
          2017-2018: 103,166 days worked x $26.72/day x 40% violation rate = $1,102,721.02
          2018-2019: 83,896 days worked x $27.41/day x 40% violation rate = $919,772.13
          2019-2020: 95,982 days worked x $28.11/day x 40% violation rate = $1,079,386.33
                                                                   Total = $3,251,734.34

  Opp. at 24.

          Plaintiff argues that Defendant’s methodology is confusing because it does not explain
  what the violation rate refers to. Reply at 5. The Court disagrees. Defendant’s methodology
  clearly assumes one violation (i.e., one hour of unpaid work) occurred during either 20% or 40%
  of the total days worked. Applied to a five-day workweek, a 20% rate of violation translates to
  one violation per five-day workweek, and a 40% violation rate would amount to two violations
  per workweek. The Court concludes that, given Plaintiff’s allegations, a 20% violation rate is
  reasonable for purposes of calculating the value of Plaintiff’s overtime claim. See, e.g., Kastler,

  CV-90                             CIVIL MINUTES—GENERAL                     Initials of Deputy Clerk KT
Case 2:20-cv-05337-DMG-SK Document 27 Filed 11/02/20 Page 8 of 11 Page ID #:1198




                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA
                                     CIVIL MINUTES—GENERAL

  Case No.      CV 20-5337-DMG (SKx)                                               Date     November 2, 2020

  Title Jose Bermejo v. Lab’y. Corp. of America                                                   Page     8 of 11

  2019 WL 5536198, at *4 (concluding that one hour of unpaid overtime per week was reasonable
  when the plaintiff alleged a “pattern and practice” of unpaid overtime); Arreola, 2014 WL
  6982571, at *4 (finding one violation per week was reasonable based on allegation that employer
  had “a regular or consistent practice of violating employment laws that harmed each class
  member”).5

  Meal and Rest Break Violations

          Plaintiff alleges that Defendant “consistently maintained and enforced . . . the unlawful
  practices and policies” of not permitting Plaintiff and putative class members to take meal and/or
  rest breaks or receive compensation in lieu thereof. FAC at ¶ 4. Defendant assumes, based on
  applicable statutes, that Plaintiff and the putative class members seek one hour of pay for each
  missed meal period and one hour of pay for each missed rest period during the relevant time
  period. Notice of Removal ¶ 16. Defendant estimates a 20% to 60% violation rate to calculate
  the amount in controversy for the Plaintiff’s meal break claim as follows:

          20% Violation Rate
          2016-2017: 14,357 days worked x $17.40/day x 20% violation rate = $49,951.62
          2017-2018: 103,166 days worked x $17.81/day x 20% violation rate = $367,573.67
          2018-2019: 83,896 days worked x $18.27/day x 20% violation rate = $306,590.71
          2019-2020: 95,982 days worked x $18.74/day x 20% violation rate = $359,795.44
                                                                   Total = $1,083,911.45
          60% Violation Rate
          2016-2017: 14,357 days worked x $17.40/day x 60% violation rate = $149,854.85
          2017-2018: 103,166 days worked x $17.81/day x 60% violation rate = $1,102,721.02
          2018-2019: 83,896 days worked x $18.27/day x 60% violation rate = $919,772.13
          2019-2020: 95,982 days worked x $18.74/day x 60% violation rate = $1,079,386.33
                                                                   Total = $3,251,734.34

  Opp. at 21. Defendant uses the same calculation for rest breaks, such that it estimates from
  $2,167,822.89 ($1,083,911.45 meal breaks + $1,083,911.45 rest breaks) to $6,503,468.68
  ($3,251,734.34 meal breaks + $3,251,734.34 rest breaks) total in meal and rest break claims. Id.



          5
             Plaintiff compares Defendant’s estimated violation rates to those in Roth v. Comerica Bank, 799 F. Supp.
  2d 1107, 1119–20 (C.D. Cal. 2010). In Roth, the court found the defendant’s calculation of the overtime claim was
  unreasonable where the defendant assumed that every class member was denied three to five hours of overtime pay
  per five-day workweek. Id. But here, Defendant assumes one to two violations per week, not three to five.

  CV-90                                   CIVIL MINUTES—GENERAL                           Initials of Deputy Clerk KT
Case 2:20-cv-05337-DMG-SK Document 27 Filed 11/02/20 Page 9 of 11 Page ID #:1199




                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA
                                 CIVIL MINUTES—GENERAL

  Case No.     CV 20-5337-DMG (SKx)                                      Date     November 2, 2020

  Title Jose Bermejo v. Lab’y. Corp. of America                                         Page     9 of 11

          Defendant cites to several California district court cases that have held assumptions of
  20% to 50% violation rates are reasonable in light of “policy and practice” allegations and
  allegations that defendants’ “regularly” denied class member breaks. See, e.g., Elizarraz v.
  United Rentals, Inc., No. 18-CV-09533, 2019 WL 1553664, at *3–4 (C.D. Cal Apr. 9, 2019)
  (finding a 50% violation rate for missed meal periods and a 25% rate for missed rest periods to
  be reasonable); Oda v. Gucci Am., Inc., No. 2:14-CV-07469-SVW, 2015 WL 93335, at *5 (C.D.
  Cal. Jan. 7, 2015) (finding a 50% violation rate for missed break periods reasonable).

         Other than incorrectly claiming that Defendant utilized a 100% violation rate, Plaintiff
  does not rebut this analysis. Moreover, “while not required, Plaintiff has not offered any better
  estimate of the alleged violation rate, despite the fact that [he] most likely knows at least roughly
  how often [he] was not afforded the required meal breaks.” Lopez v. Adesa, Inc., No. 19-CV-
  1183, 2019 WL 4235201, at *3 (C.D. Cal. Sept. 6, 2019). Accordingly, the Court finds
  Defendant’s more conservative 20% violation rate for the meal and break period claims to be
  reasonable.

  Waiting Time Penalties

         California Labor Code section 203 provides that employers who fail to timely pay all
  earned wages upon termination are subject to a fine equal to the employee’s normal wages for
  each day the wages are late, up to a maximum of 30 days. Defendant estimates the potential
  waiting time penalties as follows:

          2017-2018
          $17.81/hr x 8 hrs/day x 30 days x 33 putative class members = $141,092.20
          2018-2019
          $18.27/hr x 8 hrs/day x 30 days x 37 putative class members = $162,255.98
          2019-2020
          $18.74/hr x 8 hrs/day x 30 days x 35 putative class members = $157,440.03
                                                               Total = $460,788.20

  Opp. at 25. Defendant assumes that Plaintiff seeks damages for the maximum 30-day penalty
  period. Because Plaintiff does not allege that Defendant has paid any unpaid wages, Defendant’s
  use of the maximum 30-day penalty is reasonable. See Ford v. CEC Entm't, Inc., No. CV 14-
  01420 RS, 2014 WL 3377990, at *3 (N.D. Cal. July 10, 2014) (“Because no averment in the
  complaint supports an inference that [the unpaid wages] were ever paid, [plaintiff] cannot now
  claim class members may be awarded less than the statutory maximum.”).


  CV-90                              CIVIL MINUTES—GENERAL                      Initials of Deputy Clerk KT
Case 2:20-cv-05337-DMG-SK Document 27 Filed 11/02/20 Page 10 of 11 Page ID #:1200




                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA
                                CIVIL MINUTES—GENERAL

  Case No.      CV 20-5337-DMG (SKx)                                   Date     November 2, 2020

  Title Jose Bermejo v. Lab’y. Corp. of America                                       Page     10 of 11

          Defendant also assumes that Plaintiff alleges that all putative class members suffered at
  least one instance of unpaid wages during their employment. In other words, here Defendant
  does assume a 100% violation rate, which Plaintiff objects to because “[t]he ‘pattern or practice’
  of doing something does not necessarily mean always doing something.” Reply at 9 (quoting
  Ibarra v. Manheim Invs., Inc., 775 F.3d 1193, 1198–99 (9th Cir. 2015)). But for waiting time
  penalties, a 100% violation rate simply means that all terminated class members were not paid
  wages owed at least one time during the claim period. This assumption is entirely consistent
  with “practices and policies” of not paying wages owed. FAC at ¶ 4. It is also consistent with
  the assumptions that putative class members were not paid overtime or given breaks around once
  a week, which the Court accepted as reasonable in the discussion above. See Chavez v. Pratt
  (Robert Mann Packaging), LLC, No. 19-CV-00719-NC, 2019 WL 1501576, at *4 (N.D. Cal.
  Apr. 5, 2019 (“[I]f every putative class member incurred damages for at least one other claim in
  the complaint, every class member who departed [defendant] during the statutory period was due
  unpaid wages.” Id.

         Accordingly, the Court finds Defendant’s estimated total waiting time penalties are
  reasonable.

  Failure to Provide Accurate Wage Statements

         Plaintiff alleges that Defendant “willfully refus[ed] to furnish to Plaintiff and Plaintiff
  Class accurate itemized wage statements upon payment of wages.” FAC at ¶ 4. Under Labor
  Code section 226(e), an employer may be fined $50 per pay period for the first such violation,
  and $100 per pay period for every subsequent violation, totaling no more than $4,000 per
  employee. The claims are subject to a one-year statute of limitations. Cal. Civ. Proc. Code §
  340.

         There were 26 pay periods for the year preceding the filing of the Complaint on April 20,
  2020, and there have been roughly four pay periods since. Martin Decl. ¶ 3. In each pay period,
  approximately 350 class members received wage statements. Rejali Decl. ¶ 10. Defendant
  therefore claims that it may be exposed to as much as $1,032,500 for inaccurate wage
  statements:

          $50 (1st pay period) + ($100 x 29 (subsequent pay periods)) = $2,950
          $2,950 x 350 violations per pay period = $1,032,500

  Opp. at 26.


  CV-90                             CIVIL MINUTES—GENERAL                     Initials of Deputy Clerk KT
Case 2:20-cv-05337-DMG-SK Document 27 Filed 11/02/20 Page 11 of 11 Page ID #:1201




                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA
                                  CIVIL MINUTES—GENERAL

  Case No.     CV 20-5337-DMG (SKx)                                          Date     November 2, 2020

  Title Jose Bermejo v. Lab’y. Corp. of America                                             Page     11 of 11

          Defendant assumes that each wage statement contained at least one inaccuracy. Similar
  to the waiting time penalties, given that Defendant can reasonably assume its alleged “practices
  and policies” of underpaying wages translate to about one overtime, meal break, and rest break
  violation each per week, every wage statement (covering a two-week period) likely contained an
  alleged error. See Wheatley v. Masterbrand Cabinets, LLC et al., No. 18-CV-2127, 2019 WL
  688209, at *7 (C.D. Cal. Feb. 19, 2019) (“The Court has already found it reasonable to assume
  one hour of unpaid overtime and multiple meal and rest break violations per week per class
  member. Because Plaintiff’s wage statement claim is ‘derivative of [his] allegation that
  Defendant failed to pay him and the putative class members for all hours worked’ [], Defendant
  may reasonably assume every wage statement contained at least one inaccuracy.”) (citation
  omitted).

                                              *       *        *

          In sum, Defendant’s total exposure for Plaintiff’s allegations of unpaid wages and
  penalties on behalf of the putative class amounts to:

          Unpaid overtime (with 20% violation rate):                        $1,625,867.17
          Meal and rest break violations (with 20% violation rate):         $2,167,822.89
          Waiting time penalties:                                           $460,788.20
          Wage statement penalties:                                         $1,032,500.00
                                                              Total:        $5,286,978.26

  This total exceeds the $5 million amount in controversy threshold under CAFA. Accordingly,
  the Court has subject matter jurisdiction over the action.6

                                                  IV.
                                              CONCLUSION

          In light of the foregoing, Plaintiff's Motion to Remand is DENIED.


  IT IS SO ORDERED.




          6
              Because the amount in controversy requirement is satisfied without accounting for any potential
  attorneys’ fees, the Court need not address the parties’ arguments as to the size of the fees at stake.

  CV-90                                CIVIL MINUTES—GENERAL                        Initials of Deputy Clerk KT
